Citation Nr: 9911800	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  93-14 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

Propriety of a noncompensable disability evaluation assigned 
to the veteran's residuals of a postoperative left 
spermatocelectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which granted service connection 
for residuals of a postoperative left spermatocelectomy, and 
assigned a noncompensable evaluation for such.  The veteran 
had active service from December 1953 to October 1955.  

Initially, the Board notes that at the time of his October 
1992 hearing before an RO hearing officer, the veteran stated 
that he was not seeking service connection for hemorrhoids.  
Again in his VA Form 9, Substantive Appeal, received in 
August 1992, the veteran stated that he was not seeking 
service connection for hemorrhoids.  Thus, the Board 
considers this issue as having been withdrawn and the only 
claim for review is entitlement to an increased (compensable) 
evaluation for residuals of a postoperative left 
spermatocelectomy.

In February 1995, the Board remanded this claim for further 
development, including inquiring whether the veteran had 
sought additional treatment for his residuals of a 
postoperative left spermatocelectomy.  In March 1995 
correspondence, the RO asked the veteran to identify the 
sources so any additional treatment for his residuals of a 
postoperative left spermatocelectomy.  The veteran did not 
reply.  In addition, the Board remand sought a further VA 
examination.  The RO thereafter provided the veteran with two 
additional VA examinations.  The claim has been returned to 
the Board for final review.


FINDINGS OF FACT

1.  The veteran's disability from residuals of a 
postoperative left spermatocelectomy has been manifested 
throughout the initial rating period by complaint of 
testicular pain; he has mild atrophy of the left testicle.

2.  Objective evidence of tender scarring has not been 
demonstrated.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
postoperative left spermatocelectomy have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.115b, 
Diagnostic Code 7804-7523 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed, and that the VA 
has fulfilled its duty to assist the veteran.  

The veteran's service medical records show that in March 1955 
he had a spermatocele, resulting in a spermatocelectomy.  He 
was discharged to duty two days after this surgery.

As part of this claim, the veteran was provided a VA 
examination in December 1990.  At that time it was noted that 
the veteran's left testicle was small.  

At a hearing before an RO hearing officer in October 1992 the 
veteran testified that he injured his left testicle in 
service by jumping out of an airplane.  More recently, the 
veteran stated that he had pain in his testicle that radiated 
upwards.  In addition, the veteran testified that after 
sitting for an extended period of time he would have to 
stand.

As a result of the February 1995 Board remand, the veteran 
was provided a VA examination in June 1996.  He related that 
he passed renal stones seven or eight months prior to the 
examination.  The examiner noted the veteran's in-service 
surgery.  The veteran stated that since his surgery, he had 
suffered frequent bilateral testicular discomfort, with 
occasional local pain.

Objectively, the examiner stated that the veteran had a 
normal penis and a normal scrotum, but with left testicular 
atrophic changes.  The veteran's left testicle was soft, 
whereas his right testicle was normal.  The examiner stated 
that the veteran was status post spermatocelectomy with 
atrophic changes of the left testicle.  In addition, the 
examiner stated that the veteran had occasional testicular 
pain, with the possibility of chronic epididymitis.  

In September 1997, the veteran was again provided a VA 
examination.  He reportedly continued with chronic left 
testicular pain with tight clothes.  The veteran's genitals 
were described as normal, as was his scrotum.  However, his 
left testicle was characterized as smaller than on the right, 
4 x 2 centimeters as compared to 5 x 3 centimeters, and 
painful.  The diagnoses included (1) a history of trauma to 
the left testicle, (2) status post left testicle 
epididymectomy, and (3) chronic left testicle pain and mild 
atrophy.  

In February 1998, the claims file was referred to the 
examiner who performed the September 1997 examination.  He 
stated that the September 1997 examination failed to show any 
right testicular pathology, only left testicular atrophy, and 
there was no loss of use of the organ.

Under Diagnostic Code 7523, complete atrophy of one testicle 
does not warrant a compensable disability evaluation, 
although complete atrophy of both testicles warrants a 20 
percent disability evaluation.  38 C.F.R. § 4.115b, 
Diagnostic Code 7523 (1998).  During the course of this claim 
the VA changed the rating criteria used to evaluate 
genitourinary disorders, including atrophy of the testicles.  
Nonetheless, under the criteria in effect both prior to and 
subsequent to October 8, 1994, atrophy of one testicle is 
evaluated as noncompensable (zero percent).  59 Fed. Reg. 
2527, Jan. 18, 1994; 59 Fed. Reg. 14567, Mar. 29, 1994, as 
amended at 59 Fed. Reg. 46339, Sept. 8, 1994.  Diagnostic 
Code 7804 provides for a 10 percent evaluation for scars that 
are superficial, tender and pain on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).

The RO has evaluated the veteran's service connected 
spermatocelectomy by analogy (38 C.F.R. § 4.20 (1998)) under 
Codes 7804-7523.  In light of the medical evidence, the Board 
finds that the preponderance of the evidence is against a 
compensable evaluation for the veteran's service connected 
left testicle disorder.  Initially, the Board notes that only 
one of the veteran's testicles is mildly atrophied.  Thus, 
the minimum compensable evaluation, 20 percent, is not 
warranted under Diagnostic Code 7523.  See 38 C.F.R. § 4.31 
(1998) (where a diagnostic code does not provide for a zero 
percent evaluation, zero percent shall be assigned when the 
requirements for a compensable evaluation are not met).  

Further, although the veteran has complained of testicle 
pain, apparently with tight clothes, there is no objective 
evidence of a tender or painful scar as a result of his in-
service surgery to account for the pain and warrant a 10 
percent evaluation under Diagnostic Code 7804.  To the 
contrary, examiners have consistently noted that other than 
the atrophied testicle, the veteran's scrotum was normal.  
Thus, the Board concludes that the preponderance of the 
evidence is against a compensable evaluation under either 
Diagnostic Code 7523 or 7804.

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that "staged" or separate 
ratings can be assigned for separate periods of time based on 
the facts found in the initial rating of a disability.  
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  This is 
in contrast to claims for increase where the current level of 
disability is usually of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Further since the veteran 
is not service connected for any disability of the right 
testicle and the record does not reflect that any surgical 
scar on the left has ever been tender or painful, a 
"staged" rating which could provide a basis for a 
compensable rating at any time during the initial rating 
period in this case is not warranted.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
There has been no showing by the veteran that his service-
connected left testicle disability has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  


ORDER

A compensable evaluation for residuals of a postoperative 
left spermatocelectomy is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

